Citation Nr: 0516822	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1952 to February 
1954.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veteran's petition to reopen a previously denied 
claim for service connection for a back disorder.

Previously, the veteran had been notified in April 1954 of a 
rating decision denying service connection for an undiagnosed 
condition manifested by musculoskeletal symptomatology, 
organic or psychiatric etiology not demonstrated.  The April 
14, 1954, RO letter notifying him of the denial stated that 
his military induction physical examination had revealed a 
back condition existing for more than a year prior to service 
and that, during his military discharge examination, 
no increase was shown in the disabling effect of the back 
condition in excess of the natural progression of it.  The 
veteran did not appeal that April 1954 rating decision.

The veteran also did not appeal a more recent June 1995 RO 
decision that denied his petition to reopen this claim.


FINDINGS OF FACT

1.  The veteran was notified of the April 1954 RO rating 
action that denied service connection for a back disorder, 
and he also was notified of the more recent June 1995 RO 
decision that denied his petition to reopen this claim.  He 
did not appeal either decision.

2.  The additional evidence received since that June 1995 
decision is cumulative or redundant of the evidence of record 
when that decision was issued and does not address the 
severity of the veteran's pre-existing back disorder prior to 
or during service.

CONCLUSIONS OF LAW

1.  The June 1995 rating action denying the petition to 
reopen the claim for service connection for a back disorder 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  

2.  New and material evidence has not been received since 
that June 1995 rating decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice in a June 2003 letter, so prior to the RO denying the 
claim in August 2003.  This was in accordance with the 
holding in Pelegrini II, insofar as providing VCAA notice 
before initially adjudicating the claim (which, again, in 
this particular instance was actually a petition to reopen a 
previously denied claim).

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and SOC may satisfy 
this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the June 2003 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claim.  That letter requested that the 
appellant provide or identify any evidence supporting the 
claim and specifically outlined the necessary evidence.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice the appellant, and thus, the 
Board finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  

The veteran's service medical records (SMRs) are on file, as 
are his private clinical records - both old and new.  There 
is no indication he has received any relevant treatment from 
VA since service, so obviously no such records need be 
obtained.

Although the veteran has contended, in an attachment to his 
VA Form 9, that his SMRs were incomplete at the time of the 
1995 RO denial and, therefore, submitted copies of his SMRs 
to supposedly complete his service records, these additional 
SMRs are simply duplicates of others that were previously on 
file.

The veteran also testified at a travel Board hearing in April 
2005 in support of his claim, when he and his representative 
made it clear that there are no additional private clinical 
records that need to be obtained.  See page 11 of the 
transcript.  Also, the more recent statements and 
correspondence from him do not make reference to or otherwise 
mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).



The veteran, admittedly, has not been provided a VA 
examination to obtain a medical opinion concerning whether 
his claimed back disorder had its onset in service or, if 
preexisting service, was aggravated during service beyond its 
natural progression.  But this is because 38 C.F.R. 
§ 3.159(c)(4)(iii) provides that 38 C.F.R. § 3.159(c)(4) 
"applies to a claim to reopen a finally adjudicated claim 
only if new and material evidence is presented or secured."  
So here, since the Board is not reopening the claim (for the 
reasons discussed below), the veteran is not entitled to such 
an examination.   

Also note that, in Mayfield v. Nicholson, 19 Vet. App. ____ , 
No. 02-1077, slip op. at 32, 2005 WL 957317, at *22 (Apr. 14, 
2005), it was held that even if there was an error in the 
timing of the notice, i.e., the VCAA notice did not precede 
the initial RO adjudication, it could be cured by affording 
the claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of 
adjudication was unaffected.  Here, as indicated, there was 
no defect in the timing of the notice, so no need to cure 
this, and the veteran has acknowledged, particularly while 
testifying at his April 2005 travel Board hearing, that there 
is no additional evidence to be obtained.  Accordingly, no 
further development is required to comply with the VCAA or 
implementing regulations.  That is to say, "the record has 
been fully developed," and it is difficult to discern what 
additional guidance VA could provide to him regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  This, in 
turn, means he is not prejudiced by the Board deciding the 
appeal at this juncture without first remanding the case to 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

One final point worth mentioning, the VCAA and implementing 
regulations revised the definition of what constitutes new 
and material evidence, assuming the petition to reopen was 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Thus, 
since the veteran filed his petition to reopen his claim in 
March 2003, so after this critical date, the amended 
regulation applies.



The Petition to Reopen the Claim for Service Connection for a 
Back Disorder

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.; See, too, Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Service connection also may be granted for any disease 
initially diagnosed after discharge from service, when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



As mentioned, in April 1954, the RO denied service connection 
for a back disorder.  The RO notified the veteran of that 
decision, but he did not appeal it.  The RO denied the claim 
in 1954 because it was determined he had a pre-existing back 
disorder that was not aggravated during service (i.e., there 
was no appreciable increase in the severity of it while on 
active duty beyond its natural progression).  More recently, 
in June 1995, the RO also denied the veteran's petition to 
reopen this claim, and he did not appeal that decision 
either.  Because neither decision was appealed, after being 
notified of each, they became final and binding on him based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103. 

Furthermore, because the veteran did not appeal those 
decisions, this, in turn, means there must be new and 
material evidence since the most recent denial in June 1995 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Under 38 U.S.C.A. §§ 5108, 7104(b), and 7105(c), in order to 
reopen a previously and finally disallowed claim (by the BVA 
or RO), there must be new and material evidence presented 
since the last disallowance on any basis (including not 
reopening), not just since the last denial on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  And the 
additional evidence in question must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim, 
although the additional evidence need not be probative of all 
elements required for the award.  Sutton v. Brown, 9 Vet. 
App. 553, 562 (1996) (citing Evans v. Brown, 9 Vet. App. 273, 
283 (1996)).  

Regardless of how the RO ruled on the question of reopening, 
the Board must determine whether new and material evidence 
has been submitted since the RO's June 1995 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if, as in this case, the RO 
already has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so 
that he is not prejudiced.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).  

According to the revised version of 38 C.F.R. § 3.156(a):

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R. § 3.156(a) (2004).



When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995) (citing Justus v. Principi, 3 Vet. 
App. 510 (1992); Cox v. Brown, 5 Vet. App. 95, 98 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The question 
of the probative value of this evidence does not arise until 
the claim is reopened and addressed on the full merits.

Analysis

The evidence on file at the time of the 1954 rating decision 
included the SMRS.  A March 1952 pre-induction examination 
noted the veteran had pain in his lumbar region after 
lifting.  Lumbar spine X-rays revealed no evidence of 
arthritis, but there was slight right scoliosis.  The summary 
of defects listed mild right lumbar scoliosis.  The veteran 
began serving on active duty in April 1952.

A July 1952 evaluation report shows the veteran acknowledged 
injuring his back prior to service, one year earlier, while 
working in a sawmill.  He had lost several months from work 
and his back had continued to bother him since then.  The 
current impression was early arthritis of the left sacro-
iliac joint.  It was believed that his pre-service injury was 
not connected with his present illness, because the pre-
service injury was rather minimal.

A January 1954 hospital admission diagnosis was that 
rheumatoid spondylitis was suspected, but the discharge 
diagnosis was an undiagnosed condition manifested by 
musculoskeletal symptomatology, organic or psychiatric 
etiology not demonstrated.

An undated service clinical history shows the veteran had 
been hospitalized in February 1950 (so prior to service) for 
pain in the region of his left sciatic notch, which radiated 
down his left posterior thigh to his knee and had been 
diagnosed as rheumatoid spondylitis.  He had received several 
X-ray treatments with an excellent symptomatic response.  
Thereafter he had only occasional minimal residual pain.  


He initially had developed pain in service after exertion, 
which was identical in character and distribution to that 
which he had experienced prior to service.  His symptoms had 
been most marked since 1953.  The history of his several 
hospital transfers in service, for evaluation, were reported.  

A February 1954 military discharge examination yielded a 
diagnosis of tenderness of the right sciatic notch on 
palpation, with pain in that notch with straight leg raising 
on the right, internal and external rotation of the right 
femur, and flexion of the right thigh on the chest.  The 
diagnosis was an undiagnosed condition manifested by 
musculoskeletal symptomatology, organic or psychiatric 
etiology not demonstrated, but disabling because of 
subjective symptoms, moderate unchanged.  This was also the 
diagnosis in a February 1954 Report of Medical Board 
Proceedings, which also concluded the disorder pre-existed 
service and was not permanently aggravated by active duty.  
The veteran's military service ended that same month.

A March 1954 statement from a Mrs. Hall confirmed the veteran 
had been treated prior to service for a back disorder, after 
which the treating physicians had considered it cured.  He 
was next treated for a back disability during service.  The 
disability had continued since then and now did not permit 
him to do physical labor.  

A March 1954 report from the Eugene Hospital and Clinic 
indicates the veteran was first seen in January 1950 for left 
buttock pain stemming from a work injury three days earlier.  
The pain occasionally radiated into his left lower extremity.  
A diagnosis of a probable low back strain was entertained, 
and after a few physiotherapy treatments he improved and 
returned to work a week after his first visit.  A neurologic 
evaluation in August 1950 was negative.  He improved after 
six heat and massage treatments and felt well for a week but 
had a recurrence of low back pain that was localized to his 
left sacrum.  There was no evidence of lumbosacral nerve root 
compression.  X-rays on a subsequent orthopedic evaluation 
were hazy and suggestive of rheumatoid spondylitis, so X-ray 
therapy was prescribed, after which there was no improvement 
and he was given a sacro-iliac belt.  He reported in November 
1950 that he was entirely well.  

Evidence received after the 1954 rating decision, but prior 
to the 1995 rating decision, includes documentation that the 
RO attempted to obtain records from a Dr. Varney of the 
McKenzie-Willamette Hospital, to which there was no response.  

A request for records from the Eugene Clinic shows there were 
no records concerning the veteran because old records at that 
facility had been destroyed.  

Records of Dr. Ferguson from 1982 to 1995 were received and 
reflect treatment for several conditions.  And in July 1988 
it was reported the veteran had had arthritis since the age 
of 18.  In 1992 it was reported that X-rays seemed to show 
osteoporosis.  The first clinical notation of back pain is in 
April 1994, when it was reported that not long ago he had 
hurt his back while going down some steps.  He had tenderness 
on the right at the mid-thoracic area.  

The evidence received since the June 1995 rating decision 
includes documentation that the veteran has not received any 
VA treatment.  

With his VA Form 9, the veteran submitted copies of his SMRs 
that were on file at the time of the 1954 rating decision.  
So these records are not new.

The veteran was evaluated by Dr. Lafrance in April 1997 for 
radicular back pain.  The veteran said this process had 
started about five weeks earlier, after it had not gone away 
for two weeks.  The pain seemed to start in the mid-back.  He 
reportedly had sustained multiple traumas.  About 20 years 
earlier, he had fallen forward and broken six ribs on the 
anterior aspect of his chest.  He also had sustained an 
injury at a sawmill when he was 16 or 17 years old, and he 
had experienced intermittent back pain ever since.  As time 
had passed, he had become increasingly careful about lifting.  
He had experienced some arthritis, too.  On examination he 
had slight scoliosis and moderate kyphosis.  There were areas 
of tenderness that seemed to be across the T6 nerve root.  
There was mild pain on percussion of this area over the 
spinous processes.  The impression was radicular thoracic 
pain and a small compression fracture noted at the same area.  
An MRI was recommended.  It was not certain that this was not 
a metastatic fracture, but other things such as a 
neurofibroma could be causing the radicular pain.  

An April 1997 report of an MRI of the veteran's back confirms 
he had thoracic kyphosis, multiple partial compression 
fractures that appeared old and probably on the basis of 
osteoporosis, and marrow signal abnormalities of the 6th 
through the 9th thoracic vertebrae possibly due to early 
metastatic disease.

The veteran was evaluated by Dr. Lafrance in May 1997, after 
the MRI was done.  The MRI was noted to be abnormal, with 
apparently abnormal marrow signal in particular at T6 thru 
T9.  He also had thoracic kyphosis, multiple compression 
fractures due to osteoporosis.  The impression was back pain 
due to degenerative disease and osteoporosis, as well as 
compression fractures.  There was no clear evidence of 
metastatic disease.  

During his April 2005 travel Board hearing, the veteran 
testified that due to physical exertion in service his back 
began to hurt him more than it had prior to service.  He said 
that he was evaluated, albeit not treated, during service and 
that it was recommended he have a spinal fusion, which he 
declined.  He also said he was medically discharged from 
service because of his back.  See pages 4 and 5 of the 
transcript.  He went on to testify that he was seen at four 
different hospitals during service and now uses a bed board 
and sometimes wears a back brace.  Page 5.  His back pain 
radiates down his hips.  Since service he has received heat 
treatment and at times in the past has taken prescription 
medication.  Page 6.  He no longer uses a wheelchair but uses 
a cane to walk.  He pointed out that no back disability was 
found during his military pre-enlistment examination, but 
that significant back disability was documented - in 
comparison - during his military discharge examination.  
Page 7.  In response, the undersigned presiding Veterans Law 
Judge informed him this evidence already had been considered 
in the RO's prior decisions, either in 1954 or more recently 
in 1995.  He further testified that most of his treating 
private physicians since service were now deceased.  And the 
only surviving physician who had treated him (apparently in 
the early post-service years) was unwilling to testify or 
even provide any supporting evidence.  Page 11.  
So the veteran was advised to obtain an opinion from a 
willing physician addressing whether the back disability at 
issue was aggravated in service.  Pages 12 and 13.

In Routen v. Brown, 10 Vet. App. 183 (1997), it was held that 
while the appellant is capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  In that case 
such lay evidence was insufficient to reopen a previously 
denied claim.  See also Spalding v. Brown, 10 Vet. App. 6, 11 
(1996) (a new statement from the veteran indicating 
additional symptoms during service, while competent from a 
lay standpoint, was not probative as to whether this 
demonstrated an increase in disability as opposed to a 
temporary exacerbation.)  

The basis for the 1954 denial was that there was insufficient 
evidence to conclude that a pre-existing back disorder was 
aggravated during service beyond its natural progression.  
The absence of such evidence was also the basis for not 
reopening the claim in 1995.  

The additional evidence submitted since that 1995 decision 
includes a clinical notation that simply confirms the veteran 
has experienced rather continuous back pain since an injury 
prior to service.  This additional evidence does not, 
however, address whether his pre-existing back disorder 
underwent an appreciable increase in severity during service 
- meaning over and beyond its natural progression.  And this 
continues to be the critical issue, as it was when the RO 
earlier decided the claim in 1954 and 1995.  So additional 
evidence that does not address this issue, even if new, is 
not material.

The additional evidence since 1995 also indicates the veteran 
has had at least one instance of trauma since service, that 
he now has degenerative disease and osteoporosis, and that 
either of these conditions - alone or together, and with the 
post-service trauma, have caused additional back pathology in 
the form of or stemming from compression fractures.  While 
the MRI indicates the compression fractures are "old" (so 
perhaps as "old" as when the veteran was in the military), 
even that report indicates they are probably attributable to 
osteoporosis, so not the type of activity (physical exertion 
in particular) the veteran alleges is the cause.


Moreover, the current compression fractures cannot be 
attributed to the veteran's military service in light of the 
fact that X-rays in 1992, which first revealed osteoporosis 
years after service, did not detect the presence of any 
compression fractures.

So this evidence also does not address whether the veteran's 
pre-existing back disorder underwent an increase in severity 
during service beyond its natural progression.  Rather, to 
the extent this evidence addresses the etiology of his 
current back disability, the evidence causally links it to 
factors unrelated to his service in the military.  So, again, 
even assuming this evidence is new, it is not material to the 
issue of aggravation.

Furthermore, as already alluded to, the various allegations 
the veteran has made in his several written statements and 
while testifying during his travel Board hearing are not new 
because he is merely reiterating arguments that he made when 
the RO denied his claim previously, both in 1954 and more 
recently in 1995.  See, e.g., Reid v. Derwinski, 2 Vet. App. 
312 (1992).  So his written and oral testimony also cannot 
serve as a predicate to reopen his claim.

The Board also notes that, during this appeal the regulation 
governing the adjudication on the merits of claims involving 
the rebuttal of the presumption of soundness at service 
entrance and aggravation in service were changed.

Although VAOGCPREC 3-2003 (July 16, 2003) and Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (decided June 
1, 2004) changed the evidentiary standards for rebutting the 
presumption of soundness, they did not effect a substantive 
change in law creating a new cause of action.  Routen v. 
West, 142 F.3d 1434, 1440 (1998).  A change in the 
evidentiary standard required to rebut a presumption is not 
considered evidence, but rather is procedural in nature.  
Id. at 1442; see also Hicks v. West, 12 Vet. App. 86, 91 
(1998) (the failure to apply or misapplication of the 
presumption of aggravation is not a form of 
"new and material evidence" for reopening).



Creating a stronger presumption based on the same ultimate 
disability entitlement, as VAOPGCPREC 3-2003 did in this 
particular instance, does not create a new cause of action 
and is not a basis for reopening the veteran's claim.  
Hicks, 12 Vet. App. at 91.  

If new and material evidence is not submitted showing an in-
service increase in severity, then in the reopening context 
the presumption of aggravation does not apply and need not be 
addressed.  Routen v. Brown, 10 Vet. App. 183, 187 (1997) 
(citing Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Moreover, in the reopening context, the doctrine of the 
favorable resolution of doubt, announced in Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990), does not apply.  If a 
claimant does not submit new and material evidence for 
reopening "the benefit of the doubt doctrine does not need 
to be applied."  Annoni v. Brown, 5 Vet. App. 463, 467 
(1994) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  


ORDER

The petition to reopen the claim for service connection for a 
back disorder is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


